TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00117-CR





Josefina Cabello, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 39251, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for theft.  Appellant has filed a
motion to withdraw the appeal.  No decision of this Court has been delivered.  The motion is
granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Chief Justice Carroll, Justices Aboussie and Jones

Appeal Dismissed on Appellant's Motion

Filed:  April 26, 1995

Do Not Publish